Citation Nr: 0016690	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation greater than zero (compensable) 
for a left ear hearing loss disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to July 
1948.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veteran Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased evaluation of a left 
hearing loss has been developed.  

2.  A left ear hearing loss disability is manifested by an 
average pure tone threshold of 51.25 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 94 percent.  

3.  Non service-connected right ear hearing is manifested by 
an average pure tone threshold of 25 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 96 percent.  


CONCLUSION OF LAW

The criteria for an evaluation greater than zero percent for 
a left hearing loss disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, 
Tables VI, VII, 4.87a, Diagnostic Code 6101 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim of an 
increased evaluation for his left ear hearing loss disability 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

The veteran contends that his left ear hearing loss 
disability has increased in severity, and that a greater 
rating is warranted.  After a review of the record, the Board 
finds that these contentions are not supported by the 
evidence, and that an evaluation greater than the one 
currently in effect is not appropriate.

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. §§ 4.85 
and 4.86 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  Under these criteria, a hearing 
loss disability is evaluated by the application of criteria 
set forth in Tables VI and VII.  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination", is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on the results from both the controlled 
speech discrimination examination and the average puretone 
decibel loss examination.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  

Table VII, "Percentage Evaluations for Hearing Impairment" 
is used to determine the percentage evaluations for hearing 
impairment by combining the Roman numeral designations for 
hearing impairment of each service-connected ear.  It must be 
noted that the United States Court of Appeals for Veterans 
Claims has held that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will normally be assigned a 
Roman Numeral designation for hearing impairment of I, unless 
total deafness is present, which is evaluated by criteria 
under 38 C.F.R. § 3.383.  38 C.F.R. § 4.85 (f) (1999).  

Thus, under the pertinent regulatory provisions, evaluations 
of unilateral defective hearing range from noncompensable to 
10 percent, based on the degree of hearing impairment as 
determined by audiological evaluation.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86 (1999).

The report of the most recent VA audiological evaluation, 
which was conducted in October 1997, shows that total right 
ear deafness was not demonstrated, but rather that right ear 
hearing was manifested by an average pure tone threshold of 
25 decibels, and by a speech recognition score of 96 percent.

The report of the November 1997 VA audiological evaluation 
also shows that left ear hearing was manifested by an average 
decibel loss of 51.25; and that testing for left ear speech 
recognition resulted in a score of 94 percent.  Under the 
criteria set forth at 38 C.F.R. § 4.87 (1999), the degree of 
hearing impairment shown in the left ear is deemed to be 
Level I, according to Table VI, Numeric Designation of 
Hearing Impairment.  However, since total deafness is not 
shown in the right ear (that is, the ear for which 
entitlement to disability benefits has not been established), 
the Board is bound to assume for rating purposes that hearing 
in that ear is essentially normal (Level I).  Thus, under the 
criteria of 38 C.F.R. § 4.87, Table VII, Percentage 
Evaluations for Hearing Impairment, the veteran's left ear 
hearing impairment is deemed to be noncompensable, under 
Diagnostic Code 6100.

Although the rating criteria and regulations were recently 
changed, the values assigned each ear are the same and result 
in the same rating.

The Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for left ear hearing loss disability.  In addition, 
review of the record shows that the RO expressly considered 
and declined to refer of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.





ORDER

Entitlement to an evaluation greater than zero (compensable) 
for a left ear hearing loss disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

